            Case 1:19-cv-00481-TJK Document 1 Filed 02/26/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                         )
425 Third Street, S.W., Suite 800             )
Washington, DC 20024,                         )
                                              )
                        Plaintiff,            )
                                              )       Civil Action No.
v.                                            )
                                              )
U.S. DEPARTMENT OF JUSTICE,                   )
950 Pennsylvania Avenue, N.W.                 )
Washington, DC 20530-0001,                    )
                                              )
                        Defendant.            )
                                              )

                                          COMPLAINT

       Plaintiff Judicial Watch, Inc. brings this action against the U.S. Department of Justice

(“Defendant”) to compel compliance with the Freedom of Information Act, 5 U.S.C. § 552. As

grounds therefor, Plaintiff alleges as follows:

                                     JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                             PARTIES

       3.       Plaintiff Judicial Watch, Inc. is a not-for-profit, educational organization

incorporated under the laws of the District of Columbia and headquartered at 425 Third Street

SW, Suite 800, Washington, DC 20024. Plaintiff seeks to promote transparency, accountability,

and integrity in government and fidelity to the rule of law. As part of its mission, Plaintiff

regularly requests records from federal agencies pursuant to FOIA. Plaintiff analyzes the
            Case 1:19-cv-00481-TJK Document 1 Filed 02/26/19 Page 2 of 3



responses and disseminates its findings and the requested records to the American public to

inform them about “what their government is up to.”

       4.      Defendant is an agency of the United States Government. Defendant has

possession, custody, and control of records to which Plaintiff seeks access. Defendant is

headquartered at 950 Pennsylvania Avenue, N.W., Washington, DC 20530-0001.

                                   STATEMENT OF FACTS

       5.      On September 21, 2018, Plaintiff submitted a FOIA request to Defendant, via

e-mail, seeking access to the following records:

       Any and all e-mails, text messages, or other records of communication addressed
       to or received by Deputy Attorney General Rod Rosenstein between May 8, 2017
       and May 22, 2017.

       6.      By letter dated October 24, 2018, Defendant’s Office of Information Policy

acknowledged receipt of Plaintiff’s request on September 25, 2018 and provided Plaintiff with

the following designations for its request: DOJ-2018-008564 (DAG) VAV:KJK.

       7.      As of the date of this Complaint, Defendant has failed to: (i) produce the

requested records or demonstrate that the requested records are lawfully exempt from

production; (ii) notify Plaintiff of the scope of any responsive records Defendant intends to

produce or withhold and the reasons for any withholdings; or (iii) inform Plaintiff that it may

appeal any adequately specific, adverse determination.

                                            COUNT I

                               Violation of FOIA, 5 U.S.C. § 552

       8.      Plaintiff realleges paragraphs 1 through 7 as if fully stated herein.

       9.      Plaintiff is being irreparably harmed by Defendant’s violation of FOIA, and

Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply with it.




                                                -2-
                Case 1:19-cv-00481-TJK Document 1 Filed 02/26/19 Page 3 of 3



          10.      To trigger FOIA’s administrative exhaustion requirement, Defendant was

required to make a final determination on Plaintiff’s FOIA request within the time limits set by

FOIA. Accordingly, Defendant’s determination was due, at the latest, by November 7, 2018.

          11.      Because Defendant failed to make a final determination on Plaintiff’s FOIA

request within the time limits set by FOIA, Plaintiff is deemed to have exhausted its

administrative appeal remedies.

          WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to

conduct searches for any and all records responsive to Plaintiff’s FOIA request and demonstrate

that it employed search methods reasonably likely to lead to the discovery of records responsive

to Plaintiff’s FOIA request; (2) order Defendant to produce, by a date certain, any and all non-

exempt records responsive to Plaintiff’s FOIA request and Vaughn indices of any responsive

records withheld under claim of exemption; (3) enjoin Defendant from continuing to withhold

any and all non-exempt records responsive to Plaintiff’s FOIA request; (4) grant Plaintiff an

award of attorneys’ fees and other litigation costs reasonably incurred in this action pursuant to 5

U.S.C. § 552(a)(4)(E); and (5) grant Plaintiff such other relief as the Court deems just and

proper.

Dated: February 26, 2019                               Respectfully submitted,

                                                       s/ Chris Fedeli
                                                       Chris Fedeli
                                                       DC Bar No. 472919
                                                       JUDICIAL WATCH, INC.
                                                       425 Third Street SW, Suite 800
                                                       Washington, DC 20024
                                                       cfedeli@judicialwatch.org
                                                       202-646-5172

                                                       Counsel for Plaintiff




                                                 -3-
